Citation Nr: 0923518	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 
1974.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The RO in Montgomery, Alabama, since has acquired 
jurisdiction over the claim, and that office certified the 
appeal to the Board.


FINDINGS OF FACT

1.  According to the most probative medical and other 
evidence of record, the Veteran experienced a bout of acute 
pancreatitis while in service that resolved prior to his 
discharge, and which was the result of his abuse of alcohol.  
He has had another bout of acute pancreatitis during the many 
years since his military service ended.

2.  The most probative medical evidence of record explains 
that acute pancreatitis is a different disease process than 
chronic pancreatitis, and that the Veteran does not have 
chronic pancreatitis attributable to his military service.  


CONCLUSION OF LAW

The Veteran does not have chronic pancreatitis as a result of 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that VA will obtain 
or assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the fourth requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Also, ideally, this VCAA notice should be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  If, however, for whatever 
reason, there was no VCAA notice prior to the initial 
adjudication of the claim, or the notice provided was 
inadequate or incomplete, this notice error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In other words, it must be shown that the notice 
error ultimately is inconsequential, meaning nonprejudicial 
or harmless.  38 C.F.R. § 20.1102.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 


needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the VCAA's duty to notify requirements were satisfied 
by way of a letter sent to the appellant in July 2002 that 
fully addressed all necessary notice elements and was sent 
prior to the initial AOJ, i.e., RO decision on his claim.  
The letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  A 
more recent March 2006 letter also informed him of the 
downstream disability rating and effective date elements of 
his claim, as required by Dingess.  And the RO has since 
readjudicated his claim in the January 2008 SSOC, including 
considering any additional evidence received or otherwise 
obtained in response to that additional notice.  So although 
he did not receive at that additional notice before the 
initial adjudication of his claim, his claim has been 
reconsidered since providing that additional notice to, in 
effect, "cure" this error in the provision of that notice.  
See again Mayfield IV and Prickett.

VA also has satisfied its duty to assist the Veteran in the 
development of his claim.  This duty includes assisting him 
in the procurement of service treatment records and other 
pertinent treatment records and, when necessary, providing an 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  



In assisting him in developing his claim, the RO obtained the 
Veteran's VA medical records and records from the Social 
Security Administration (SSA).  He also has submitted private 
medical records and was afforded a VA compensation 
examination in November 2006.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning now to the merits of the Veteran's claim, service 
connection may be granted if the evidence shows his currently 
claimed disability - pancreatitis, resulted from disease or 
injury incurred in or aggravated by his active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has the disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation generally do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When, for example, a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence also may be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As already indicated, the Veteran began serving on active 
duty in the military in August 1971.  His service treatment 
records reflect that he was hospitalized from December 24, 
1972, to January 5, 1973.  The diagnosis was gastritis, 
alcoholic, resolved, and pancreatitis, resolved.  He was 
readmitted later that month with abdominal pains.  Testing 
was normal and he was treated for pancreatitis.  He was 
asymptomatic seven days after discontinuing pancreatitis 
treatment.  In May 1973 he sought treatment for sharp 
abdominal pain.  The provisional diagnosis was rule out 
pancreatitis, gastritis and ulcer.  The report of his 
September 1974 military separation medical examination 
provides that all pertinent evaluations were normal; there 
were no relevant defects or diagnoses.  And when recounting 
his pertinent medical history, the Veteran denied having any 
relevant complaints and stated that he was in excellent 
health.  His military service ended in October 1974.

The earliest post-service medical evidence of relevant 
complaints, symptoms, findings or diagnoses is a February 
1995 private hospital discharge summary showing the Veteran 
was treated for acute gastroenteritis and acute pancreatitis.  

The report of a February 2003 VA general medical examination 
provides that pancreatitis was not found during that then 
current evaluation.  The pertinent diagnosis, instead, was 
history of pancreatitis in the service, resolved.  

A July 2004 letter from B.E.H., M.D., relates that the 
Veteran reported having developed pancreatitis in May 1973, 
so while in service.  He also reported that his current 
pancreatitis was secondary to and/or continuous from his 
initial problems in 1973.  The Board, however, sees that the 
earlier-dated records from Dr. B.E.H., from 2000 to 2002, do 
not mention pancreatitis either in the way of a relevant 
subjective complaint or objective clinical finding such as a 
diagnosis.



An October 2004 medical opinion from an RO Medical Officer 
provides that, based on the available medical records, the 
Veteran had experienced two episodes of acute pancreatitis.  
There is no evidence of chronic pancreatitis.  This Medical 
Officer noted that acute and chronic pancreatitis are assumed 
to be different disease processes and that most cases of 
acute pancreatitis do not result in chronic disease.  

An April 2005 letter from Dr. B.E.H. refers to the Veteran's 
chronic pancreatitis.  An attached March 2005 examination 
report and a January 2006 medical report each provide a 
diagnosis of chronic pancreatitis.  

In an effort to try and resolve this looming discrepancy over 
whether the Veteran has acute versus chronic pancreatitis, 
the RO had him undergo a VA compensation examination in 
November 2006.  The designated examiner reviewed the claims 
file for the pertinent medical and other history.  The report 
sets forth the Veteran's general medical history, the 
specific history of his past pancreatitis, and his current 
complaints.  The examiner also specifically considered the 
statements and medical records from Dr. B.E.H.   The report 
notes the Veteran had been hospitalized two years earlier for 
pancreatitis.  He was currently not receiving any treatment 
for pancreatitis.  The examiner stated the Veteran did have 
residuals of pancreatitis, but that he did not have a valid 
diagnosis of chronic pancreatitis.  The examiner reiterated 
that the records from Dr. B.E.H. were reviewed and abdominal 
symptoms and elevated amylase were insufficient evidence to 
diagnosis chronic pancreatitis.  Chronic pancreatitis, 
explained the VA examiner, was characterized by pancreatic 
calcification and abnormal endocrine and exocrine function, 
as set forth in Harrison's textbook of medicine.  But current 
ultrasound of the Veteran's pancreatitis was normal and 
negative for calcification and other abnormalities.  Current 
X-ray of his pancreas also was normal.  There was no 
documented malabsorption or steatorrhea.  The examiner also 
expressed the opinion that the Veteran's acute pancreatitis 
during active duty was the result of his alcohol abuse, as he 
was hospitalized and treated for alcoholic gastritis.  



A March 2007 decision by the SSA determined the Veteran was 
disabled as of September 2005.  He had severe impairments 
consisting of depression and residuals of coronary artery 
bypass grafting x4.  The associated medical records do not 
mention pancreatitis, including as the cause of his total 
disability.  

In deciding this claim at hand, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, though, as will be explained, there are legitimate 
reasons for accepting the VA compensation examiner's opinion, 
and the supporting RO Medical Officer's opinion, over Dr. 
B.E.H.'s opinion to the contrary.

There is no disputing the Veteran experienced a bout of 
pancreatitis while in service, but the more dispositive 
question is whether that pancreatitis was acute versus 
chronic.  Service connection is only granted for chronic 
disability.  The Veteran's pancreatitis was treated in 
service and eventually resolved prior to his discharge.  He 
had no complaints about it during his separation examination, 
and there were no objective clinical findings worth noting 
either.  So the chronicity of this disease in service is not 
established, or at least is legitimately questionable, in 
turn meaning there must continuity of symptomatology 
following service to support his claim.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  And evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97.

The Veteran alleges having experienced ongoing symptoms of 
pancreatitis since service, and even as a layman he is 
competent to make this allegation.  Buchanan v. Nicholson, 
451 F 3d. 1331, 1336 (Fed. Cir. 2006).  But the question then 
becomes whether his testimony concerning this also is 
credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

But as mentioned, even aside from the question of his 
credibility, more germane to resolution of the Veteran's 
appeal is whether the specific type symptoms that he 
has experienced, and the results of his objective clinical 
evaluation and workup, is indicative of mere acute versus 
chronic pancreatitis.  And being a layman, he is not 
qualified to determine whether he has acute versus chronic 
pancreatitis; instead, this is a medical determination.  38 
C.F.R. § 3.159(a)(2).

Dr. B.E.H., the Veteran's chief proponent, has not provided 
any medical rationale for his opinion that the Veteran has 
chronic, not acute, pancreatitis.  Rather, Dr. B.E.H.'s 
opinion is entirely conclusive, thereby lessening its 
probative value.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Moreover, although Dr. B.E.H. mentioned the Veteran 
had reported experiencing pancreatitis since service, and 
specifically since 1973, the records of Dr. B.E.H.'s earlier 
treatment of the Veteran, from 2000 to 2002, do not mention 
pancreatitis either in the way of a relevant subjective 
complaint or objective clinical finding such as a diagnosis.  
So this is factually inconsistent with such a reported 
history of this condition.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
Furthermore, although the Board may not ignore the opinions 
of treating physicians, the Board is free to discount the 
probative value of these physician's statements so long as 
the Board provides adequate reasons and bases for doing this.  
Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 169 (1991).

Consider also that there is no "treating physician rule" 
requiring the Board to give additional evidentiary weight to 
the opinion of a physician who treats the Veteran.  See White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 
Vet. App. 169 (1993).

And while, arguably, the RO Medical Officer's opinion suffers 
from some, if not most, of the same shortcomings by not 
providing any discussion of the rationale for differentiating 
acute from chronic pancreatitis, other than making a rather 
general summary statement of this distinction, the November 
2006 VA compensation examiner's opinion is far more 
comprehensive and detailed in this regard and, therefore, 
constitutes highly probative evidence against the Veteran's 
claim.  The VA compensation examiner's unfavorable opinion is 
based on current examination results and a review of the 
medical record (including specific clinical findings in those 
records such as those by Dr. B.E.H.).  The VA compensation 
examiner supports the negative opinion with references to 
laboratory, ultrasound and X-ray findings.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale because they 
speak directly to the Veteran's specific circumstances, not 
just someone in general.

Unlike varicose veins under Barr or a dislocated shoulder in 
Jandreau, the question of acute versus chronic pancreatitis 
is not a condition capable of lay diagnosis.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Veteran's 
own testimony is not competent and sufficient to establish 
this diagnosis since service, and for the reasons and bases 
discussed the VA compensation examiner's opinion, supported 
by the RO Medical Officer's opinion, outweighs Dr. B.E.H.'s 
opinion.

The VA compensation examiner also has clarified that the 
acute pancreatitis the Veteran had in service was the result 
of his abuse of alcohol.  VA's General Counsel has confirmed 
that direct service connection for a disability that is a 
result of a claimant's abuse of alcohol is precluded for 
purposes of all VA benefits for claims, as here, filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).

There is only a very limited exception to this general rule.  
In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit Court held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol/drug abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol/drug abuse during service.  Id., at 
1376.  But the Federal Circuit Court further held that there 
can be service connection for compensation for an 
alcohol/drug abuse disability acquired as secondary to, or as 
a symptom of, a non-willful misconduct, service-connected 
disability.  However, in further clarifying this, the Federal 
Circuit Court explained that Veterans may only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award 
of compensation on such a basis would only result "where 
there is clear medical evidence establishing that the alcohol 
or drug abuse disability is indeed caused by a veteran's 
primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Id.

Here, though, by all indications, the pancreatitis the 
Veteran experienced in service resulted from his abuse of 
alcohol - not vice versa.  So a condition not in the line of 
duty caused his pancreatitis, irrespective of whether it was 
acute or chronic.

So, in sum, the medical and other evidence indicates the 
Veteran is not entitled to service connection for chronic 
pancreatitis.  As the preponderance of the evidence 
is against his claim, for the reasons and bases discussed, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

The claim for service connection for chronic pancreatitis is 
denied.  



____________________________________________
Keith W. Allen
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


